Citation Nr: 0808226	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  03-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches, vision problems, and memory loss due to surgical 
and other procedures for treatment of a brain tumor.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to October 1966.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2004, the 
veteran testified at a video conference before the 
undersigned; a transcript of that hearing is of record.  In 
July 2004 and August 2005, the Board remanded the claim for 
further development.  

On his February 2003 Form 9, on multiple VA examination 
reports, as well as in a November 2005 statement, the veteran 
appears to raise a claim seeking entitlement to 38 U.S.C.A. 
§ 1151 for bilateral hearing loss due to radiation therapy.  
As this matter had not been addressed and developed, it is 
referred to the RO for further action. 


FINDINGS OF FACT

The medical evidence of record demonstrates that the 
veteran's headaches have resolved and any vision problems or 
memory loss were not due to VA medical fault or to an 
unforeseeable event.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for headaches, vision problems, and memory 
loss due to surgical and other procedures for treatment of a 
brain tumor are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.361 (2007)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating claim.

VA satisfied its duty to notify as to the claim by means of 
July 2004 and September 2005 letters from VA to the veteran.  
These letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The September 2005 letter also asked 
the veteran to submit to VA any evidence in his possession 
that pertained to the claim.  October 2006 correspondence 
informed the veteran as to the law pertaining to disability 
rating and effective date as the Court required in 
Dingess/Hartman.  The claim was subsequently readjudicated by 
an October 2007 supplemental statement of the case. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable AOJ adjudication.  Because complete VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not completed prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.

With regard to the duty to assist, the claims file contains 
relevant VA treatment and examination records.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed his 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  The veteran 
has been provided with necessary VA examinations.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.

II.  Factual Background

In February 2001, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for headaches, vision problems, and 
memory loss due to surgical and other procedures for 
treatment of a brain tumor.  

1993 to 1998 treatment records from Houston VA Medical Center 
(VAMC) showed that the veteran was originally seen in January 
1993 for complaints of severe headaches, blurred vision, and 
memory loss.  A CT scan of the skull revealed a pineal tumor 
of the third ventricular region of the brain with underlying 
hydrocephalus.  The veteran was advised that he needed to 
undergo a ventriculoperitoneal shunt placement, in which he 
refused to have the procedure at that time.  On June 27, 
1993, he was seen for complaints of headaches, blurred 
vision, loss of consciousness, confusion and memory loss; he 
was hospitalized and the previously advised 
ventriculoperitoneal shunt placement was completed the next 
day.  He had signed a consent form for the procedure and was 
informed about possible infection, bleeding, shunt 
malfunction, coma, stroke, paralysis, death, and/or shunt 
replacement.  He did well postoperatively with no 
complications noted and was discharged to go home on June 30, 
1993.  At the time of discharge he was advised of the need 
for a tumor biopsy in the future.  

On July 7, 1993, the veteran had complaints of headaches, 
blurred vision, "passing out" spells with confusion, and 
memory loss.  He was hospitalized and underwent a 
suboccipital craniotomy with biopsy of a pineal region mass; 
he did well post-operatively with no complications noted.  
The pathology revealed that the tumor was malignant and he 
was advised to consider undergoing focal radiation 
treatments.  The veteran had signed a consent form for the 
procedure.  He was advised that the procedure could result in 
bleeding, infection, stroke, air embolus, paralysis, failure 
to obtain diagnosis, problems with speech or vision, coma, 
and/or death.  He was discharged on July 13, 1993.  

A July 1993 radiation therapy teaching checklist indicated 
that the veteran was notified that radiation therapy might 
impede on his ability to read and his willingness to learn.  
The checklist specifically indicated that educational 
literature such as "About Radiation Therapy," "Eating 
Hints," "Living with Cancer," and "Skin Care Instruction 
Sheet," were reviewed with and given to the veteran.  He was 
instructed on the general side effects of radiation therapy 
such as anorexia, fatigue, and skin irritation (particularly 
to the scalp).  He was informed of potential knowledge 
deficits, impairment of skin integrity, and fatigue related 
to radiation therapy. 

A May 1995 record noted that the veteran was doing very well 
with no complaints of headaches, no problems with vision, and 
no neurological deficits.  A December 1995 record reported 
complaints of an occasional loss of memory.  A May 1997 
record continued to show that there were no complaints of 
headaches, visual problems, or seizures.  In February 1998, 
he had complaints of decreased memory that appeared to be 
getting worse.  

A March 1998 record showed that after mental status 
examination, the veteran's memory processes showed moderate 
to severe impairment for both verbal and nonverbal 
information.  His encoding/processing improved with 
techniques that increased depth of information processing.  
He also presented with depressive symptoms.  

On November 2001 VA eye examination, the veteran's past and 
present medical history was summarized.  After examination, 
the examiner commented that the veteran had a history of a 
pineal tumor status post resection in 1993 and there was no 
current evidence of visual field loss or decreased vision, 
but he had refractive error and his current glasses were 
inadequate.  

On November 2001 VA neurological examination, it was noted 
that the claims file was reviewed.  The veteran reported that 
he had severe headaches that lead to the identification of a 
pineal tumor and subsequent surgery (as was previously 
discussed in the record).  It was noted that the records 
indicated that he underwent radiation therapy without any 
major complications and that he had done well regarding his 
headaches since then.  A follow-up MRI of the brain in 
November 1998 revealed a stable examination with no evidence 
of a new tumor seen in or near the pineal glands.  The 
examiner noted that the veteran was to follow up for a while 
after the surgery, but did not have any meaningful follow-up 
since 1998.  He did not see any physicians outside of VA.  
After examination, the diagnoses included short and long-term 
memory deficits with an unclear etiology.  It was noted that 
there probably was some contribution form the radiation 
therapy in 1993.  Depression had been identified in the past 
and might be playing a big role.    

During his January 2004 video conference hearing the veteran 
testified that he had headaches prior to his surgery and 
treatment and started to pass out.  Since the surgery, he did 
not have any trouble with headaches, but had problems with 
his memory.   

On August 2004 VA mental status examination, a multi-axial 
diagnosis included Axis I-dysthymia; Axis IV stressors: 
social environment, occupational concern; and financial 
concerns; and Axis V-Global Assessment of Functioning (GAF) 
score of 50.  The examiner commented that the veteran 
evidenced moderate impairment in both his interpersonal and 
occupational functioning.  She opined that the veteran had 
mild to moderate depression that intensified at difficult 
times in his life (i.e. divorce), but that was not a major 
factor in his memory problem.  

On August 2004 VA neurological examination, the veteran 
reported that he had headaches for only two years prior to 
the discovery of his tumor.  He complained of constant sharp 
headaches in the forehead and periorbital region with 
occipital and neck pain.  He began having memory lapses, loss 
of consciousness, and periods of confusion.  He eventually 
had a VP shunt later in 1993 and incomplete resection of the 
pineal tumor.  He underwent radiation therapy with complete 
resolution of the tumor, but noticed short and long term 
memory losses.  He complained of a loss in his visual acuity 
and that he had to change prescription glasses three times in 
the last five years.  He denied getting lost or passing out 
since the surgery.  Physical examination was only 
contributory for hyperreflexia and gross hearing loss.  
Visual acuity was not tested.  On mini-mental status 
examination, he showed some deficits in attentions.  Some 
memory deficits were possibly present as well.  
2003 to 2006 Houston VAMC treatment records included a 
January 2003 record that noted symptoms of short term memory 
loss.  No headaches or other neurological deficits were 
present.  The veteran was still very sharp in mentation.  
There were no visual changes.  A May 2003 MRI revealed that 
there was no recurrent tumor.  A February 2006 record noted 
complaints of persistent blurry vision for over a year.  

On March 2006 VA eye examination, it was noted that the 
claims file was available for review.  The examiner provided 
a summary and after examination, the diagnosis was normal 
visual acuity (20/20), both eyes, at far and near with 
correction with normal age-related prescription changes 
exhibited at the time of examination.  

On March 2006 VA neurological examination, it was noted that 
the claims file was available for review.  The veteran 
reported memory loss and vision problems.  He indicated that 
his headaches resolved.  He still complained of visual 
blurring from the radiation therapy.  The examiner opined 
that he felt like it was likely that the headaches were 
associated with the pineal tumor and hydrocephalus although 
the headaches resolved.  The examiner noted that the veteran 
had some visual changes and memory loss related to radiation 
therapy.  

On March 2006 VA mental status examination, it was noted that 
the claims file was reviewed.  After examination, the 
examiner found that the veteran's memory loss, headaches, and 
vision problems could not be addressed by neuropsychological 
testing.  The examiner added that no opinion could be 
provided without resorting to speculation.  The examiner 
indicated that the proper opinion would be that of a 
neurosurgeon.  The veteran was diagnosed with depression.  

In June 2007, the Houston VAMC Chief of Neurosurgery reviewed 
the claims file and stated that the veteran was seen in 1993 
with headaches, confusion, visual, and memory loss.  The 
veteran's symptoms were the result of cerebrospinal fluid 
generated in the brain past a tumor in the posterior third 
ventricle of the brain.  He was initially treated by the 
placement of the ventricular shunt.  He underwent 
radiotherapy to the tumor diagnosed at that time as 
pineocytoma.  The combination of the shunt, biopsy, and 
radiation was remarkably successful since the latest brain 
scan available dated in 2003 showed no residual tumor, no 
hydrocephalus, no surgical or post radiation complication.  
The scan showed a virtually normal study.  The Chief of 
Neurosurgery reported that the veteran's complaints of vision 
loss, memory loss, and headaches prior to treatment could not 
be said to have worsened because of treatment.  There was no 
current evidence of visual loss, and the headaches came and 
went.  The complaint of memory loss might be the most 
significant, which had a profound bearing on the veteran's 
ability to live independently.  He stated that there was no 
indication of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault from the VA in review of 
the records.  There was no suggestion of improper consent for 
treatment.  The veteran was documented as having significant 
depression, and the subjective report of memory loss was 
present in recent and multiple documents.  There was the 
possibility that such deficit (memory loss) might 
realistically be related to such treatment (i.e. 
radiotherapy), but it could not be said that such treatment 
should have been modified or withheld were such complications 
foreseeable-if in fact related.  He concluded by stating 
that the veteran survived a potentially fatal illness because 
of the treatment he received in 1993.  

III.  Criteria

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997.  In this case, the veteran filed his § 1151 claim in 
February 2001.  Accordingly, the post October 1, 1997 version 
of the law and regulation must be applied. See VAOPGCPREC 40- 
97.

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected. 38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished to the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability. See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

The Board determines that a grant of compensation pursuant to 
38 U.S.C.A. § 1151 is not appropriate here, for the reasons 
discussed below.

IV.  Analysis

The veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151. Specifically, he contends that surgical and 
other procedures for treatment of a brain tumor has caused 
headaches, vision problems, and memory loss due to surgical 
and other procedures for treatment of a brain tumor 

Here, the evidence did not show that the veteran had any 
current residual headaches due to surgical and other 
procedures for treatment of a brain tumor.  The veteran 
himself indicated that his headaches had resolved.  March 
2006 VA eye examination indicated that the veteran had normal 
visual acuity with correction and any prescription changes 
were age-related.  However, on March 2006 VA neurological 
examination, the examiner noted that the veteran had some 
visual changes relating to radiation therapy.  Also the 
evidence suggested that the veteran's memory loss had been, 
at least in part, related to radiation therapy.  Regardless, 
the competent medical evidence of record does not demonstrate 
or suggest that the veteran's memory loss or any visual 
changes in relation to surgery and post-operative treatment 
were due to VA's carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault, or 
that residuals were not reasonably foreseeable. See 38 
U.S.C.A. § 1151.  In fact, a VA examiner, upon a review of 
the claims file, opined that VA was not negligent in this 
case.  In June 2007, the Houston VAMC Chief of Neurosurgery 
stated that there was no indication of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault from the VA in review of the records.  He 
stated that it could not be said that such treatment should 
have been modified or withheld even if such complications 
were foreseeable.  He commented that the veteran survived a 
potentially fatal illness due to the care he received by VA 
in 1993.  Also, there was no suggestion of improper consent 
for treatment (July 1993 consent forms as well as radiation 
education informed the veteran of potential risks such as 
problems with vision and knowledge deficits).  Accordingly, 
the veteran is not entitled to 38 U.S.C.A. § 1151 
compensation.

Given the above opinions, the Board is not persuaded by the 
veteran's contentions to the effect that he is due 
compensation under 38 U.S.C.A. § 1151 for headaches, vision 
problems, and memory loss due to surgical and other 
procedures for treatment of a brain tumor.  The Houston VAMC 
Chief of Neurosurgery reviewed the veteran's claims folder 
and provided a clear rationale in support of his conclusions.  
As such, his opinion is found to be highly probative.  
Further, there is no clinical opinion of record to the 
contrary.

The veteran believes that his headaches, memory loss, and 
visual problems are related to surgical and other procedures 
for treatment of a brain tumor and constitutes a qualifying 
additional disability warranting compensation under 
38 U.S.C.A. § 1151.  However, he has not been shown to 
possess the requisite training or credentials needed to 
interpret medical findings.  As such, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Based on the above, the evidence of record does not 
demonstrate carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in treating the veteran.  Moreover, it has not been 
shown that any additional disability occurred as a result of 
an event not reasonably foreseeable.  For these reasons, a 
grant of compensation pursuant to 38 U.S.C.A. § 1151 is not 
permissible here.  As there is a preponderance of the 
evidence against the claim, the benefit of the doubt rule is 
not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches, vision problems, and memory loss due to surgical 
and other procedures for treatment of a brain tumor is 
denied. 




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


